PER CURIAM:
James Calvin Segers appeals the magistrate judge’s orders denying his motion to obtain the public record of court proceedings on the return of the indictments by the grand jury, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated below. United States v. Segers, No. 6:96-cr-00072-JAB (M.D.N.C. Apr. 12 & July 16, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.